DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on November 01, 2021 is acknowledged.  The election of species requirement is hereby withdrawn.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	Applicant has filed about 280 pages of information disclosure statements which list well over 5000 documents amounting to over 150,000 pages of content to be considered by the examiner.  These document were considered to the extent possible and to the extent deemed necessary given that a cursory scanning of the document titles revealed that the vast majority of the documents have little or no relevance to the claimed invention.
	In view of the above, the examiner calls applicant’s attention to the following passage from MPEP 2004:


	Additionally, the examiner calls applicant’s attention to the following holdings of the judiciary:
	1) "Applicant has [an] obligation to call the most pertinent prior patent to [the] attention of [the] Patent Office in a proper fashion." [Penn Yan Boats, Inc. V. Sea Lark Boats, Inc., et al. 175 USPQ 260 (DC SFla 1972)].  

	2) In Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co., Inc, the court held that “it is … a violation of the duty of candor and fair dealing with the Patent Office for an applicant or its attorney to disclose a pertinent prior art patent reference to the examiner in such a way as to “bury” it or its disclosures in a series of disclosures of less relevant prior art references, so that the examiner would be likely to ignore the entire list and permit the application to issue.” 837 F.Supp. 1444 (N.D. Ind.1992), affirmed without opinion 11 F.3d 1072 (Fed.Cir.1993), cert. denied, 511 U.S. 1128 (1994).


 
Specification
The disclosure is objected to because of the following informalities: In paragraph [0051] the last sentences is a repeat of the penultimate sentence.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 6-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "mild" in claims 2 and 3 is a relative term which renders the claims indefinite.  The term "mild" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claim 7 recites “… wherein the oxide layer comprises at least one of: silicon oxide; germanium oxide; aluminum oxide; cobalt oxide; tungsten oxide; silicon; germanium; aluminum; cobalt; tungsten; or alloys of various metals.”
The recitation of “various metals” renders the claim indefinite as there is no guidance as to what metals are to be included in the group of various metals.  Additionally, the claim is direct to the composition of an oxide layer but “…silicon; germanium; aluminum; cobalt; tungsten; or alloys of various metals” are not oxides.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, each of claims 8 and 10-15 include both a broad and narrow recitation of a limitation.  In particular:

Claim 8 includes the broad recitation of a “metal nitride”, and the claim also recites “aluminum nitride” which is the narrower statement of the limitation.

Claim 10 recites the broad recitation “between 1 and 30 seconds” and the claim also recites “between 3 and 20 seconds” and “between 3 and 10 seconds”.

Claim 11 recites the broad recitation “between -20 °C and 150 °C” and the claim also recites “between 0 °C and 100 °C” and “between 5 °C and 65 °C”.

Claim 12 recites the broad recitation “between 0.1 and 600 Torr” and the claim also recites “between 0.5 and 50 Torr” and “between 0.5 and 4 Torr”.

Claim 13 recites the broad recitation “between 5 and 120 seconds” and the claim also recites “between 5 and 60 seconds” and “between 0.5 and 30 seconds”.

Claim 14 recites the broad recitation “between -20 °C and 150 °C” and the claim also recites “between 0 °C and 100 °C” and “between 5 °C and 65 °C”.

Claim 15 recites the broad recitation “between 0.1 and 600 Torr” and the claim also recites “between 0.5 and 50 Torr” and “between 0.5 and 4 Torr”.

The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1, 4, 5 and 9 are allowed.
Claims 2, 3, 6-8 and 10-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716